DETAILED ACTION
Status of Claims
1. 	This office action is in response to filing dated 1/21/2020.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
The independent claims recite the steps of – reviewing and extracting financial transaction information from user account; associating securities to each transactions; calculating investment amount for each transactions; initiating fund transfer for each 
See SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (“selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis” are abstract concepts similar to the claims in Electric Power Group); 
Intellectual Ventures v Capital One Bank (Fed. Cir. 2015) (“tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)”; “The abstract idea here is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity”); 
Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Managing Personal Behavior or Relationships or Interactions Between People
III. MENTAL PROCESSES.
A Claim That Requires a Computer May Still Recite a Mental Process.

Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: a computer and a user computing device.  As per Para [0019] of the Specification, the user computing device encompasses laptop, desktop, smart phone, tablet, a server or combinations thereof.  Examiner thus notes that the additional elements have been recited at a high level of generality.  
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – downloading transactions, aggregate into a single fund transfer, calculating investment amount, investing in a cash account, identifying and reporting a publicly traded company from transaction and searching database for available securities – using generic computer components.  Thus, they are not indicative of integration into a practical application.

Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a computer and user device to perform the steps of – reviewing and extracting financial transaction information from user account; associating securities to each transactions; calculating investment amount for each transactions; initiating fund transfer for each transaction; and investing in securities related to vendor of each transactions – amounts to no more than mere instructions to apply the judicial exception using a general purpose computer which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – reviewing and extracting financial transaction information from user account; associating securities to each transactions; calculating investment amount for each transactions; initiating fund transfer for each transaction; 
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Globe et al. (US 2015/00915150 A1).

Claim 1:
A method for automated investment, the method comprising: 

(See Globe: Para [0120] (“Additionally, securities in the user's watch list may be monitored over time to review performance with respect to the user's actual or virtual investment objectives.”)
extracting, through the use of a computer, information from the transaction relating to the amount of the transaction and the vendor with whom the transaction was initiated; 
(See Globe: Para [0008] (“obtain first transaction data associated with a first user”), [0038] (“select an amount and periodic payment date for making payments to an identified payee from the user's selected financial account”)
associating, through the use of a computer, one or more available securities related to the vendor of each transaction; 
(See Globe: Para [0058] (“identifying one or more securities (e.g., “suggested” securities) that are related to the user's recent purchases of goods and services”)
calculating, through the use of a computer, an investment amount of each transaction based on a calculated round up value; 
(See Globe: Para [0097] (“maximum value of all securities and cash within the actual or virtual investment portfolio”)
initiating one or more electronic funds-transfers for each transaction in the amount of said investment amount, initiating a single electronic funds-transfer in the amount of an aggregate of investment amounts, or combinations thereof; and 
(See Globe: Para [0038] (“initiated transfer of funds, and may populate the data record with information associated with the initiated transaction”)

(See Globe: Para [0094] (“selling 75 shares of General Mills™ common stock to finance a purchase of 75 shares of Unilever™ stock”)

Claim 10 is similar to claim 1 and hence rejected on similar grounds.

Claim 2:
downloading said one or more transactions from said user connected account prior to said review.
(See Globe: Para [0120])

Claim 11 is similar to claim 2 and hence rejected on similar grounds.

Claim 3:
wherein the electronic funds-transfers for one or more transactions for a user-connected account are aggregated into a single electronic funds-transfer then associated with each transaction and associated available security.
(See Globe: Para [0038])

Claim 12 is similar to claim 3 and hence rejected on similar grounds.

Claim 4:

(See Globe: Para [0101])

Claim 13 is similar to claim 4 and hence rejected on similar grounds.

Claim 5:
whereby the investment amount of each transaction is calculated as a result of a roundup value set as a fixed value over a transaction as selected by a user, a fixed value selected by a computer, a percentage value of the transaction amount as selected by a user, a percentage value of the transaction amount selected by a computer, the difference between the transaction amount and the next highest whole dollar, or combinations therof.
(See Globe: Para [0121])

Claim 6:
wherein said rounded value is the nearest whole dollar value in excess of the transaction value, or a user pre-defined value in excess of the transaction value.
(See Globe: Para [0101])

Claim 14 is similar to claim 6 and hence rejected on similar grounds.


wherein said one or more available securities associated with each transaction is based on the associated transaction information, or based on user pre-defined available security for one or more transactions.
(See Globe: Para [0031] 

Claim 15 is similar to claim 7 and hence rejected on similar grounds.

Claim 8:
investing said investment amount in a cash holding account to be invested based on a user pre-defined available security or to be held in cash if no available security can be associated with a transaction.
(See Globe: Para [0101])

Claim 16 is similar to claim 8 and hence rejected on similar grounds.

Claim 8:
wherein said investment of said investment amount for a particular transaction is for the purchase of a whole, a portion, or a fractional interest of said available security based on the roundup value.
(See Globe: Para [0101])

Claim 17 is similar to claim 8 and hence rejected on similar grounds.

Claim 9:
wherein said associating one or more available securities with each transaction further comprises: 
identifying a text feature from said one or more reviewed transactions; 
transcribing said text feature into usable form by comparing said feature to a database of publicly traded companies and identifying the publicly traded company associated with the transaction; and 
reporting said publicly traded company associated with said transaction.
(See Globe: Para [0068])

Claim 18 is similar to claim 9 and hence rejected on similar grounds.

Claim 19:
wherein said server communicates transaction amounts, inventory of share investments, and other information associated with a particular user account to said user communication device.
(See Globe: Para [0019], [0024])

Claim 20:
allowing a user to enter one or more terms to search, comparing the search term to the database of available securities and associated information, affiliates, subsidiaries, trademarks, characters, spokespersons, likeness, product specifications, product uses, 
(See Globe: Para [0039])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693